department of the treasury internal_revenue_service washington d c date cc psi b06 conex-136687-1 number release date uil 45q the honorable dan boren united_states house of representatives washington dc dear mr boren thank you for the letter dated date from you and representative james lankford to commissioner shulman on the application of the carbon dioxide co2 sequestration credit under sec_45q of the internal_revenue_code specifically you asked for clarification of the term qualified_facility generally under sec_45q a taxpayer can claim a credit of dollar_figure per metric ton of qualified coz2 that the taxpayer captures at a qualified_facility disposes of in secure geological storage and does not use as a tertiary_injectant the credit is dollar_figure per metric ton if a taxpayer uses the qualified coz2 as a tertiary_injectant in a qualified enhanced oil or natural_gas recovery project the term qualified_facility refers to an industrial facility that the taxpayer owns and at which the taxpayer places the carbon capture equipment in service and captures at least big_number metric tons of co2 during the taxable_year only coz2 captured at an industrial facility qualifies for the credit on date we issued notice_2009_83 see enclosed which provides guidance to determine eligibility for the credit including a definition of industrial facility under this guidance an industrial facility is a facility that meets the following two conditions the facility produces a cq stream from a fuel combustion source a manufacturing process or a fugitive co2 emission source does not produce coz2 from coz2 production wells at natural co2-bearing formations you stated in your letter that the congressional intent of sec_45q was not to exclude coz2 captured from a high content natural_gas stream but rather to exclude coz that a taxpayer extracts from the earth for its standalone value therefore in the application of sec_45q the guidance should not exclude natural_gas and oil wells that the conex-136687-11 taxpayer drills solely for the purpose of extracting natural_gas and oil merely because the produced hydrocarbons are found in natural co2 bearing formations we appreciate receiving your views in this matter we understand the need for clarity in the application of sec_45q for a facility that processes natural_gas produced from natural_gas formations we have shared your letter with the office of the assistant secretary for tax policy of the department of treasury we are working with officials at that office to give your views thorough and careful consideration in ensuring the appropriate interpretation of sec_45q am sending a similar letter to your colleague hope this information is helpful need further assistance on this matter please contact if you at sincerely curt wilson associate chief_counsel passthroughs special industries enclosure department of the treasury internal_revenue_service washington d c office of the chief_counsel date cc psi b06 conex-136687-11 number release date uil 45q the honorable james lankford united_states house of representatives washington dc dear mr lankford thank you for the letter dated date from you and representative dan boren to commissioner shulman on the application of the carbon dioxide co2 sequestration credit under sec_45q of the internal_revenue_code specifically you asked for clarification of the term qualified_facility generally under sec_45q a taxpayer can claim a credit of dollar_figure per metric ton of qualified coz that the taxpayer captures at a qualified_facility disposes of in secure geological storage and does not use as a tertiary_injectant the credit is dollar_figure per metric ton if a taxpayer uses the qualified coz as a tertiary_injectant in a qualified enhanced oil or natural_gas recovery project the term qualified_facility refers to an industrial facility that the taxpayer owns and at which the taxpayer places the carbon capture equipment in service and captures at least big_number metric tons of coz2 during the taxable_year only co2 captured at an industrial facility qualifies for the credit on date we issued notice_2009_83 see enclosed which provides guidance to determine eligibility for the credit including a definition of industrial facility under this guidance an industrial facility is a facility that meets the following two conditions the facility you stated in your letter that the congressional intent of sec_45q was not to exclude coz2 captured from a high content natural_gas stream but rather to exclude coz that a taxpayer extracts from the earth for its standalone value therefore in the application of sec_45q the guidance should not exclude natural_gas and oil wells that the produces a co stream from a fuel combustion source a manufacturing process or a fugitive co2 emission source does not produce coz from co production wells at natural co2-bearing formations conex-136687-11 taxpayer drills solely for the purpose of extracting natural_gas and oil merely because the produced hydrocarbons are found in natural co2 bearing formations we appreciate receiving your views in this matter we understand the need for clarity in the application of sec_45q for a facility that processes natural_gas produced from natural_gas formations we have shared your letter with the office of the assistant secretary for tax policy of the department of treasury we are working with officials at that office to give your views thorough and careful consideration in ensuring the appropriate interpretation of sec_45q am sending a similar letter to your colleague hope this information is helpful need further assistance on this matter please contact if you at sincerely curt wilson associate chief_counsel passthroughs special industries enclosure
